Order entered February 5, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01004-CR

                           NICOLAS STEPHEN LLOYD, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-81624-2012

                                            ORDER
       The State’s February 4, 2014 motion to extend time to file a brief is GRANTED, and the

State’s brief is due in this cause no later than March 11, 2014.


                                                       /s/    MOLLY FRANCIS
                                                              PRESIDING JUSTICE